UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  Jim Marco Cabanillas Lazo,

                         Petitioner,
                                                                     19-cv-8513 (AJN)
                 -v-
                                                                          ORDER
  Thomas Decker, et al.,

                         Respondents.



ALISON J. NATHAN, District Judge:

       Having review the parties' submissions, see Dkt. Nos. 12, 16, the Court concludes that

the Due Process Clause of the Fifth Amendment requires that Petitioner receive a new bond

hearing at which the Government must bear the burden of justifying Petitioner's continued

detention by clear and convincing evidence, and at which the Immigration Judge must consider,

among other things, Petitioner's ability to pay bond and suitability for alternative conditions of

release. See Medley v. Decker, No. 18-cv-7361 (AJN), 2019 WL 7374408, at *3-4 (S.D.N.Y.

Dec. 11, 2019); Rodriguez Sanchez v. Decker, No. 18-cv-8798 (AJN), 2019 WL 7047328, at *5

(S.D.N.Y. Dec. 23, 2019).

       Though the Government argues that Petitioner must exhaust his administrative remedies

before seeking relief from this Court, "there is no statutory requirement that a habeas petitioner

exhaust his administrative remedies before challenging his immigration detention." Brevil v.

Jones, No. 17-cv-1529 (LTS), 2018 WL 5993731, at *2 (S.D.N.Y. Nov. 14, 2018) (quoting

Araujo-Cortes v. Shanahan, 35 F. Supp. 3d 533, 538 (S.D.N.Y. 2014)). The Court does not

require exhaustion here as a prudential matter because exhaustion of administrative remedies

would be futile. See Beharry v. Ashcroft, 329 F.3d 51, 62 (2d Cir. 2003) (articulating

circumstances in which exhaustion may not be required as a prudential matter, including where
"(l) available remedies provide no genuine opp01iunity for adequate relief; (2) irreparable injury

may occur without immediate judicial relief; (3) administrative appeal would be futile; and (4) in

certain instances a plaintiff has raised a substantial constitutional question"); see also Velasco

Lopez v. Decker, No. 19-cv-2912 (ALC), 2019 WL 2655806, at *3 (S.D.N.Y. May 15, 2019)

(excusing habeas petitioner from exhausting his claim challenging allocation of burden at bond

hearing on constitutional grounds); Joseph v. Decker, No. 18-cv-2640 (RA), 2018 WL 6075067,

at *6-7 (S.D.N.Y. Nov. 21, 2018) (same); Brevil, 2018 WL 5993731, at *3 (same). Indeed, the

Board of Immigration Appeals ("BIA") has predetermined the issue of who must bear the burden

of establishing dangerousness or risk of flight at a bond hearing. See Velasco Lopez, 2019 WL

2655806, at *3 (citing In re Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006)). Moreover, the BIA

lacks the authority to address constitutional issues, including the due process challenge Petitioner

raises here. Id.; see also Severino v. Mukasey, 549 F.3d 79, 83 (2d Cir. 2008). For these reasons,

the Court declines the invitation to require Petitioner to exhaust his administrative remedies.

       Accordingly, Petitioner's petition for a writ of habeas corpus is GRANTED. Within

seven days of the date of this Order, Respondents shall either take Petitioner before an

Immigration Judge for an individualized bond hearing consistent with this Order or release him.

The Clerk of Court is directed to enter judgment and close this case.


       SO ORDERED.

 Dated: January     2020
        New York, New York


                                                             United States District Judge




                                                      2
